F\O 245 B&.C (Rev_ 01»'|?)Judgn1cnland Amended Judgment in a Cn'mina| Ca_se
(NOTE: For Amendetl ludgrnent. |denn`fy Changes with Astc:isks [°})

UNITED STATES DISTRJCT COURT

Northern District of lowa

 

UNITED STA'I`E.S OF AMERICA )JUDGMENT IN A CR!MINAL CASE
V. :Case Number: 0862 3:18€R03033-001
KARlNA HENAO l usm Nttmb¢r: 18923-104
)
l oRIGtNAL JquMENT .lill M. .lohnston
|:| AMENI)ED JUDGMENT D“F°“dem`“\“°me>'

Date ofl\/lost Recent Judgn‘lent:
Reason for Arnendmcnt:

THE DEFENDANT:

 

- pleaded guiltyr to count(s) l of the indictment filed on August 21, 2018

I:I pleaded nolo contendere to count(s)

 

which was accepted by the court.

|:] was found guilty on count(s)

 

alter a plea ofnot guilty.

'l`hc defendant is adjudicated guilty ofthese offenses:

Title & Seetinn Nnture of Ot`fense 0fi'ense Ended Count
IS U.S.C. § 1343 Wire Frattd lUlOZ.~"ZtlI? l
`l`he defendant is sentenced as provided in pages 2 through '.~' ofthisjudgment. 'l`he sentence is imposed pursuant to

the Senleneing Reform Act of 1984.

I:l '|`ltc defendant has been found not guilty on count(s]

 

- Count(s) 2 of the lndictmcnt isfare dismissed on the motion ofthe United States.

 

lt is ordered that the defendant must notifyf the United States Attorney for this district within 30 days of any change of name, rcsidence. or
mailing address until all tines. restitution, costs, and special assessments imposed by thisjudgment are fully paid. If`ordered to pay rcstilution,
the defendant must notify the court and United Statcs Attomey of material changes 't economic circumstancesl

F

 

 

l
` t'
Leonnrd T. Strand L \[' ,#
Cltiernited States Distriet Court Judge J r"/
Narne and Titie of.|udgc Signnlure ofJudge' _ "\/
Aprnts, 2019 Ll\l?f?/ ll q

 

 

Dnle of imposition of .Tudgment DM¢

AO 245 B&C (Rev. 0|/l7) J\xdgmcnt and Amcnded Judgment in a Criminal Case

(NOTE: Fot Amended Judgmcnt. identify Changes with Astexisks (°))
.Iudgmcnt - Page 4 of ___7_

DEFENDANT: KARINA HENAO
CASE NUMBER: 0862 3:18CR03033-001

U

PROBATION

Thc defendant is hereby sentenced to probation for a term of:

IMPRISONMENT

Thc defendant is hereby committed to the custody of the Fedcral Bureau of Prisons to be imprisoned for a total term of:
13 months on Count l of the lndictment.

The court makes the following recommendations to the Federal Bureau of Prisons:
lt is recommended that the defendant be designated to a Bureau of Prisons facility in Florida, commensurate with the
defendant’s security and custody classification needs.

The defendant is remanded to the custody of the United States Marshal.
The defendant must surrender to the United States Marshal for this district:
l:l at l:] a.m. l:l p.m. on
l:l as notified by the United States Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:

l:l before 2 p.m. on
- as notified by the United States Marshal.
l:] as notified by the United States Probation or Prctria| Services Office.

RETURN

 

l have executed thisjudgment as follows:

al

Defendant delivered on to

 

, with a certified copy of thisjudgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNlTED STATES MARSHAL
(NOTE: For Amcndcd .ludgment, identify Changes with Asterisks (‘))

AO 245 B&C (Rev. 0|/|7) Judgment and Amcnded Judgment in a Criminal Case
.ludgment-Pagc ___3_ of 4
DEFENDANT: KARINA HENAO
CASE NUMBER: 0862 3:18CR03033-001

SUPERVISED RELEASE

. Upon release from imprisonment, the defendant will be on supervised release for a term of:
2 years on Count l of the lndictment.

 

MANDATORY CONDITIONS OF SUPERVISION

t) Thc defendant must not commit another federal, statc, or local crime.
2) Thc defendant must not unlawfully possess a controlled substance.
3) Thc defendant must refrain from any unlawful use of a controlled substance.
Thc defendant must submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thcreafter, as determined by the court.
. The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
future controlled substance abuse. (Check. if applicable )
4) - The defendant must cooperate in the collection of DNA as directed by the probation officcr. (Check, ifapplr'cable.)
l:l Thc defendant must comply with the requirements ofthe Sex Of`fender Registration and Notification Act (34 U.S.C. § 2090|,

et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where the defendant resides, works, and/or is a student, and/or was convicted of a qualifying offense. (Check, ifapplicable.)

5)

6) l:l Thc defendant must participate in an approved program for domestic violence. (Checlc, if applicable )

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 245 B&C (Rev. 01/|7) Judgment and Amended Judgment in a Crimina| Case
(NOTE: For Amended .ludgment, Identify Changes with Asterisks (° ))

.ludgment-Page 4 of 7

DEFENDANT: KARINA HENAO
CASE NUMBER: 0862 3:18CR03033-001

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervision, the defendant must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for the defendant’s behavior while on supervision and identify the
minimum tools needed by probation officers to keep informed, report to the court about, and bring about improvements in the defendant’s
conduct and condition.

l) The defendant must report to the probation office in the federal judicial district where the defendant is authorized to reside within
72 hours of the time the defendant was sentenced and/or released from imprisonment, unless the probation officer instructs the
defendant to report to a different probation office or within a different time frame.

2) After initially reporting to the probation ofiice, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
instructed. The defendant must also appear in court as required.

3) The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4) The defendant must answer truthfully the questions asked by the defendant’s probation officer.

5) The defendant must live at a place approved by the probation officer. lf the defendant plans to change where the defendant lives
or anything about the defendant’s living arrangements (such as the people the defendant lives with), the defendant must notify
the probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated eircumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6) The defendant must allow the probation officer to visit the defendant at any time at the defendant’s home or elsewhere, and the
defendant must permit the probation officer to take any items prohibited by the conditions of the defendant’s supervision that he
or she observes in plain view.

7) The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment, the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. lf the defendant plans to change where the
defendant works or anything about the defendant’s work (such as the defendant’s position or the defendant'sjob responsibilities),
the defendant must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least l0
days in advance is not possible due to unanticipated circumstances, the defendant must notify the probation officer within 72
hours of becoming aware of a change or expected change.

8) The defendant must not communicate or interact with someone the defendant knows is engaged in criminal activity. lf the
defendant knows someone has been convicted of a felony, the defendant must not knowingly communicate or interact with that
person without first getting the permission of the probation officer.

9) lf the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
hours.

10) 'I`he defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

ll) The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12) As directed by the probation officer, the defendant must notify third parties of risks that may be occasioned by the defendant’s
criminal record or personal history or characteristics and must permit the probation officer to make such notifications and to
confirm the defendant’s compliance with such notification requirement.

13) The defendant must follow the instructions of the probation officer related to the conditions of supervision.

AO 245 B&C (Rev, 01/|7) .ludgment and Amended .ludgrnent in a Crirnina| Case
(NOTE: For Amended .ludgment, identify Changes with Asterisks (°))

Judgment-Page 5 of 7
, DEFENDAN'I`: KARINA HENAO
CASE NUMBER: 0862 3:18CR03033-001

SPECIAL CONDITIONS OF SUPERVISION

The defendant must comply with the following special conditions as ordered by the Courr rmd implemented by the United States Probation
Oj]r`ce:

l. The defendant must participate in a mental health evaluation. The defendant must complete any
recommended treatment program, and follow the rules and regulations of the treatment program. The
defendant must take all medications proscribed to the defendant by a licensed medical provider.

2. The defendant must pay any fine, restitution, and/or special assessment imposed by this judgment.

3. For as long as the defendant owes any fine, restitution, and/or special assessment imposed by this judgment,
the defendant must provide the United States Probation Office with access to any requested financial
information.

4. For as long as the defendant owes any fine, restitution, and/or special assessment imposed by this judgment,

the defendant must not incur new credit charges or open additional lines of credit without the approval of the
United States Probation Office unless the defendant is in compliance with the installment payment schedule.

5. If not employed at a lawful type of employment as deemed appropriate by the United States Probation Office,
the defendant must participate in employment workshops and report, as directed, to the United States
Probation Office to provide verification of daily job search results or other employment related activities. ln
the event the defendant fails to secure employment, participate in the employment workshops, or provide
verification of daily job search results, the defendant may be required to perform up to 20 hours of community
service per week until employed.

6. lf the defendant is removed or deported from the United States, the defendant must not reenter unless the
defendant obtains permission from the Seeretary of Homeland Security. lf the defendant is removed or
deported from the United States, the defendant will not be on active supervision. lf the defendant reenters the
United States during the term of supervised release, the defendant must report to the nearest United States
Probation Office within 72 hours of the date the defendant reenters the United States, lf the defendant remains
in the United States during the term of supervised release, the defendant must report to the United States
Probation Offiee in the district to which the defendant is released within 72 hours of release from custody.

These conditions have been read to me. l fully understand the conditions and have been provided a copy of them. Upon a finding of a
violation of supervision, l understand the Court may: (l) revoke supervision; (2) extend the term ofsupervision; and/or (3) modify the
condition of supervision.

 

Defendant Date

 

United States Probation Officer/Designated Witness . Date

AO 245 B&C (Rev. 01/17) Judgment and Amcnded Judgment in a Criminal Case
(NOTE: For Amended Judgment, ldcntify Changes with Astcrisks (*))

 

_ ' ludgment_Page 6 of 7
DEFENDANT: KARINA HENAO

CASE NUMBER: 0862 3218CR03033-001

CRIMINAL MONETARY PENALTIES

Thc defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessmentl Fine Restitution
TOTALS S 100 (paid) - $ 0 S 0 S 297,099.72
I:l Thc determination of restitution is deferred until . An Amended Judgmem in a Criminal Case (A024SC) will be entered

 

alicr such dctermination.
- Thc defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Lossz Restitution Ordered Priority or Percentage
Victim(s), the amount(s) of

restitution, and the priority

or percentage arc listed in

an Appendix to this

Judgment that has been

filed under seal

'rorALs $ S
I:] Restitution amount ordered pursuant to plea agreement $

m The defendant must pay interest on restitution and a line of more than $2,500, unless the restitution or line is paid in full before the
liheenth day aher the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

- Thc court determined that the defendant does not have the ability to pay interest and it is ordered that:
. the interest requirement is waived for the g fine l restitution,
m the interest requirement for the \:| line |:| restitution is modified as follows:

‘.lustice for Victims of Trafficking Act of 2015, 18 U.S.C. § 3014. .
21-`indings for the total amount of losses are required under Chapters 109A, ll0, llOA, and l 13A of Title 18 for offenses committed on or

alier September 13, 1994, but before April 23, 1996.

 

AO 245 B&C (Rev. 0|/|7) Judgmcnt and Amended ludgment in a Criminal Case
(NOTE: For Amended Judgment, ldentify Changcs with Asterisks (°))

Judgment-Page 7 of 7
DE,FENDANT: KARINA HENAO
CASE NUMBER: 0862 3:18CR03033-001

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A - Lump sum payment of $ 100 due immediately, balance due
g not later than , or

- in accordance with n C, l:l D, cl E,or - Fbelow;or
B m Payment lo begin immediately (may be combined with m C, l:l D, or l:l F below); or

Payment in equal (e.g., weekly. monthly, quorrerly) installments of $ over a period of
(e.g., months or years), to commence (e.g.. 30 or 60 days) afier the date of thisjudgment; or

D |:| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g.. months or years), to commence (e.g., 30 or 60 days) alier release from imprisonment to a
term of supervision; or

E |:] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) afier release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F . Speeial instructions regarding the payment of criminal monetary penalties:

lf any of the defendant’s court ordered financial obligations are still owed while the defendant is lncarcerated, the
defendant must make monthly payments in accordance with the Bureau of Prisons Financial Responsibility Program.
Thc amount of the monthly payments will not exceed 50% of the funds available to the defendant through institution or
non-institution (community) resources and will be at least $25 per quarter. if the defendant still owes any portion of the
financial obligation(s) at the time of release from imprisonment, the defendant must pay it as a condition of supervision
and the United States Probation Office will pursue collection of the amount due pursuant to a payment schedule
approved by the Court. The defendant must notify the United States Attorney for the Northern District of iowa within
30 days of any change of the defendant’s mailing or residence address that occurs while any portion of the financial
obligation(s) remains unpaid.

The 5100 special assessment was paid on April 15, 2019, receipt #lAN110024544.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment, All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' lnmate
Financial Responsibility Program, arc made to the clerk of the court. 7

The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.

n Joint and Several

Defendant and Co-Defcndant Names and Casc Numbers (including defendant number), Total Amount, Joint and Sevcral Amount,
and corresponding paycc, if appropriate.

Thc defendant must pay the cost of prosecution.

The defendant must pay the following court cost(s):

|:ll:l|]

The defendant must forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principa|, (3) restitution intercst, (4) fine principal,
(5) fine intercst, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court

COS[S.

